DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0241456 to Kohama et al..
Kohama et al. teach:
(claim 1)	A heating device (17C) comprising: 
a heater (32+33) including a base, a plurality of heat generators disposed on the base, and three or more electrodes (322) disposed on the base and electrically connected to the plurality of heat generators [0044]; 
a holder (35C) configured to hold the heater; 
a positioner (40) configured to position the heater with respect to the holder in a longitudinal direction of the heater, 
the positioner being disposed relatively closer to all of the three or more electrodes than a center position of the base, in a longitudinal direction of the base and 
wherein at least one of the positioner and the heater includes a recess (401+411) and at least one of the positioner and the heater includes a projection (333), the projection being configured to fit in the recess to position the heater in the longitudinal direction of the heater with respect to the holder (Fig. 13-15); and 
a connector (36) including a contact portion (364) configured to contact the three or more electrodes [0051];
(claim 8)	wherein the positioner is disposed at a position not overlapping a passage on the base over which the contact portion passes when the connector is attached to or detached from the heater (see Figs. 3, 5, 7, 8); and
(claim 10)	wherein the base includes a pair of (front/rear) edge portions extending in the longitudinal (left-right) direction of the base, and wherein the positioner is disposed at one of the pair of edge portions over which the contact portion (364) does not pass when the connector is attached to or detached from the heater (Fig. 13, positioner recess formed by 401+411 is disposed at the front edge).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 5-6, 8-9, 12-13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 174 775 to Otsuka in view of US 2020/0241456 to Kohama et al..
Otsuka teaches:
(claim 1) A heating device (Fig.2) comprising: 
a heater (17) including a base (16), a plurality of heat generators (2) disposed on the base, and electrodes (power supply electrodes 5) disposed on the base and electrically connected to the plurality of heat generators; 
a holder (13, Fig.4) configured to hold the heater; 

wherein at least one of the positioner and the heater includes a recess (18a) and at least one of the positioner and the heater includes a projection (18a′), the projection being configured to fit in the recess to position the heater in the longitudinal direction of the heater with respect to the holder (see Fig.4); and 
a connector (8) including a contact portion (8a) configured to contact the plurality of three or more electrodes[0069-0079].
Otsuka does not show power supply electrodes 5 as 3 or more electrodes in the connecting side. Kohama discloses a heater (32) including a base, a plurality of heat generators disposed on the base, and three or more electrodes (322) disposed on the base and electrically connected to the plurality of heat generators [0044].  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings or Otsuka and Kohama, such that the heater includes three or more electrodes (322) disposed on the base thus arriving to the claimed invention as in a case of providing plural heating regions at the fixing nip capable of being independently powered for at least the purpose of improved fixing temperature control and flexibility.
The modification according to claim 1 above also renders obvious:
(claim 2)	The heating device of claim 1, wherein the positioner includes at least one of a recess disposed in the base, a through-hole (punch-out hole 18a) disposed in the base, and a projection disposed in the base [0056].
(claim 3)	The heating device of claim 1, wherein the three or more electrodes are arranged in the longitudinal direction of the base (Figs. 4, 6).
(claim 5)	The heating device of claim 3, wherein at least a part of the positioner (18a,18b) is disposed inside a range in which the three or more electrodes are arranged in the longitudinal direction of the base (Figs. 3A, 5A).
(claim 6)	The heating device of claim 3, wherein the positioner is disposed at a position corresponding to a center of a range in which the three or more electrodes are arranged in the longitudinal direction of the base (Fig.5A).
(claim 8)	The heating device of claim 1, wherein the positioner is disposed at a position not overlapping a passage on the base over which the contact portion passes when the connector is attached to or detached from the heater (Fig.3A, 5A; the positioning means 18a/18b does not overlap with the contact electrodes 8a of the connector 8).
(claim 9)	The heating device of claim 8, wherein the positioner is disposed at a position configured to shift from the passage of the contact portion (8a) in the longitudinal direction of the base (Fig.5A).
(claims 12, 15, 17)	A fixing device (27, Fig.2) comprising: a rotatable endless belt (12); an opposed rotator (9) configured to contact an outer circumferential surface of the belt and form a nip (N); and the heating device of claims 1, 2 or 3 configured to heat the belt [0044-0050].
(claims 13, 16, 17)	An image forming apparatus (Fig.1) comprising: an image forming device (21-26) configured to form an image on a recording medium (11); and the fixing device (27) of claims 12, 15 or 17 configured to fix the image formed by the image forming device onto the recording medium [0037-0042].

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable by US 2020/0241456 to Kohama et al. in view of US 8,983,328 to Mizuta et al.. 
Regarding claim 14, Kohama et al. teach the heating device of claim 1 but does not suggest the electrodes aligned orthogonal to the longitudinal direction.  
Mizuta et al. disclose a second embodiment of a connector for a fixing apparatus heater wherein the connector is made to be attached to the heater in the direction parallel to the lengthwise direction of the heater, as an alternative to attaching in a direction perpendicular to the lengthwise direction of the heater (Fig.9).  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the device of claim 1 such that the three or more electrodes on the base, are aligned in a direction intersecting the longitudinal direction of the base for at least the purpose of facilitating connection to the electrodes in a case of a connector that is attached in a longitudinal direction as suggested by Mizuta.



Response to Arguments
Applicant’s arguments, see pages 10-11, filed 01/05/2021, with respect to the rejection(s) of claim(s) over Otsuka have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a combination of previously cited prior art
Applicant's arguments, see pages 12-14, filed 01/05/2021, with respect to rejection(s) of claims over Kohama have been fully considered but they are not persuasive. Applicant relies on ‘guide portions 322” referencing paragraph [0047].  Examiner notes that electrodes 322, not guide portions 332, are the elements relied upon in the rejection to meet the limitation of three or more electrodes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393.  The examiner can normally be reached on M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852